ELLETT, Justice
(dissenting):
I dissent. In addition to the reasons given in my dissent when this case was originally before us, I desire to make a few comments.
In the concurring opinion the statement is made that Mr. Nielsen had accepted a lump sum settlement so he could go into business. I cannot see that the transaction has anything to do with the matter now before us. He simply took a discounted lump sum value of the money he would have received had he taken it on the weekly basis. That money was for the injury which he then had. Now he has a permanent partial disability which is directly attributable to the prior injury. He filed his claim, and the Industrial Commission retains jurisdiction to make changes just to take care of a situation like that confronting Mr. Nielsen today. The plaintiff herein had no qualms about paying the surgical bill made necessary by the original injury, although some 13 years had elapsed. There is no claim made that this permanent disablement is not a result of the old injury. The claim is simply made that when a period of six years has elapsed since the date of the original injury, the insurer just does not have to pay anything to the injured workman.
The statement is made that the legislature perhaps should give its attention to an amendment to the statute. The legislature has already given its attention to the statute, and it is only this decision which hurts our conscience. We should hesitate to tell the legislature to follow Isaiah 35:8 and make the law so plain that “wayfaring men, * * * shall not err therein.” I think the statute is clear enough as is.